DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 03/03/2022 regarding claims 1-12 is fully considered. Of the above claims, claim 6 has been canceled; claims 9-11 have been withdrawn; claims 1-5 and 7 have been amended; claim 12 has been newly added.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Regarding claim 2, the recitation of “a recording medium” in lines 5-6 refers to a previously recited limitation.
Regarding claim 12, the recitation of “liquid A” in line 2 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2019/0016911 A1) in view of Aoyama et al. (US 2015/0091974 A1).
Okamoto et al. teach the following claimed limitations:
Regarding claim 1, a method of producing a recording medium (pretreatment solution is applied to a recording medium; [0065]), comprising:
a step of preparing a liquid A which includes at least one kind of aggregating agent selected from a group consisting of an acid, a polyvalent metal compound, and a water (dissolving metal salt in water; [0084]; polyvalent metal ion offers aggregation effect; [0086]);
a step of preparing a liquid B which includes a resin and water (binder resins; [0133]; binder resin may be dissolved or dispersed in advance in water; [0163]);
a step of mixing the liquid A with the liquid B at an ambient temperature of 5°C to 40°C to obtain a mixed solution (during dissolution of the binder resin and/or stirring and mixing of the pretreatment solution, the mixture may be heated at a temperature 40°C; [0164]); and
a step of applying the mixed solution onto an impermeable base material, thereby obtaining the recording medium (coating amount of the pretreatment solution applied to the recording medium; [0173]; plastic substrates such as polypropylene films; [0409]);
wherein liquid A does not include the resin of liquid B (binder resin not included in step of preparing the aggregating agent).
Regarding claim 4, the aggregating agent includes an organic acid (organic acids; [0088]).
Regarding claim 5, the resin includes at least one of a polyester resin or a polyurethane resin (cationic polyurethane; [0455]).
Regarding claim 7, an image recording method (method for producing printed matter; [0378]) comprising:
a step of producing the recording medium using the method of producing the recording medium (coating of pretreatment solution; [0173]); and
ink (inkjet ink is then applied by one-pass printing; [0378]) which includes a colorant (pigments; [0363]-[0365]) and water (aqueous medium; [0367]) onto the produced recording medium and recording an image (high-quality images; [0379]-[0380]).
Regarding claim 12, the liquid A further includes a polyhydric alcohol (dihydric alcohols, trihydric alcohols; [0098]-[0100]).
Okamoto et al. do not teach the following claimed limitations:
Further regarding claim 1, a step of storing the mixed solution at an ambient temperature of 5°C to 40°C; wherein
the step of applying the mixed solution after the storage within 30 days from start of mixing the liquid A with the liquid B.
Regarding claim 2, the step of obtaining the recording medium is a step of applying the mixed solution after the storage onto the impermeable base material after 30 minutes and within 10 days from the start of mixing the liquid A with the liquid B to obtain a recording medium. 
Regarding claim 8, the application of the ink is started within 60 days after the application of the mixed solution after the storage onto the impermeable base material is completed.
Aoyama et al. teach the following claimed limitations:
Further regarding claim 1, a step of storing the mixed solution at an ambient temperature of 5°C to 40°C (stored in an undisturbed state at room temperature for 7 days; [0168]) for the purpose of avoiding the use of cooling or heating when storing; wherein
within 30 days from start of mixing the liquid A with the liquid B (storage stability up to 7 days; [0168]; would have been obvious to use the solution after storage) for the purpose of avoiding the deterioration of the solution in excess of 30 days.
Further regarding claim 2, the step of obtaining the recording medium is a step of applying the mixed solution after the storage onto the impermeable base material after 30 minutes and within 10 days from the start of mixing the liquid A with the liquid B to obtain the recording medium (storage stability up to 7 days; [0168]; would have been obvious to use the solution after storage) for the purpose of avoiding the deterioration of the solution in excess of 10 days. 
Further regarding claim 8, the application of the ink is started within 60 days after the application of the mixed solution after the storage onto the impermeable base material is completed (storage stability up to 7 days; [0168]; would have been obvious to use the solution on the recording medium and record on the recording medium after storage) for the purpose of avoiding the deterioration of the solution on the medium in excess of 60 days.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a step of storing the mixed solution at an ambient temperature of 5°C to 40°C; the step of applying the mixed solution after the storage within 30 days from start of mixing the liquid A with the liquid B; the step of obtaining the recording medium is a step of applying the mixed solution after the storage onto the impermeable base material after 30 minutes and within 10 days from the start of mixing the liquid A with the liquid B to obtain the recording within 60 days after the application of the mixed solution after the storage onto the impermeable base material is completed, as taught by Aoyama et al., into Okamoto et al. for the purposes of avoiding the use of cooling or heating; avoiding the deterioration of the solution in excess of 30 days; avoiding the deterioration of the solution in excess of 10 days; avoiding the deterioration of the solution on the medium in excess of 60 days.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2019/0016911 A1) as modified by Aoyama et al. (US 2015/0091974 A1) as applied to claim 1 above, and further in view of Yano (US 2016/0312053 A1) and Kawakami et al. (US 2010/0045760 A1).
Okamoto et al. as modified by Aoyama et al. teach the following claimed limitations:
Regarding claim 3, the weight ratio of the amount of the above binder resin relative to the amount of metal ions could be 1 ([0131]).
Okamoto et al. as modified by Aoyama et al. do not teach the following claimed limitations:
Further regarding claim 3, the step of obtaining the mixed solution is the step of mixing the liquid A with the liquid B such that a mixing volume ratio of the liquid A to the liquid B is in a range of 0.5 to 2.5 to obtain the mixed solution.
Yano teaches the following claimed limitations:
Further regarding claim 3, the coagulant of liquid A could have a solubility in water of 10g/100g for the purpose of uniformly dissolving the coagulant in water.
Kawakami et al. teach the following claimed limitations:
claim 3, the resin of liquid B could have a solubility in water of 10g/100g for the purpose of uniformly dissolving the resin in water. Therefore, in order to obtain the weight ratio of binder resin to coagulant of 1, the mixing volume ratio of the liquid A to the liquid B is 1 based on the above solubilities.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the step of obtaining the mixed solution is the step of mixing the liquid A with the liquid B such that a mixing volume ratio of the liquid A to the liquid B is in a range of 0.5 to 2.5 to obtain the mixed solution, as taught by Yano and Kawakami et al., into Okamoto et al. as modified by Aoyama et al. for the purposes of uniformly dissolving the coagulant in water; uniformly dissolving the resin in water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







21 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853